Case 2:20-cv-07786-FMO Document 10 Filed 09/11/20 Page 1 of 2 Page ID #:127




 1

 2

 3                                                                          JS-6
 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                               CENTRAL DISTRICT OF CALIFORNIA
10                                         LOS ANGELES DIVISION
11 POSHOW ANN KIRKLAND,                                 )   District Court Case No.
                                                        )   2:20-cv-07786-FMO
12 TRUSTEE OF THE BRIGHT                                )
     CONSCIENCE TRUST DATED                             )   Related Bankruptcy Case
13 SEPTEMBER 9, 2009, AND JOHN                          )   Lead No. 2:10-bk-62208-ER
                                                        )   [Chapter 7]
14 KIRKLAND,                                            )
                                                        )   ORDER APPROVING
15                           Appellants,                )   STIPULATION TO DISMISS
                                                        )
16 vs.                                                  )   INTERLOCUTORY APPEAL
                                                        )   WITHOUT PREJUDICE
17 ROBERT A. HESSLING, APC,                             )   PURSUANT TO FEDERAL RULE
                                                        )
18                                                      )   OF BANKRUPTCY PROCEDURE
                             Appellee.                  )   8023
19                                                      )
                                                        )
20

21             The Court has considered the Stipulation to Dismiss Interlocutory Appeal
22 without Prejudice Pursuant to Federal Rule of Bankruptcy Procedure 8023

23 (“Stipulation”) between appellee Robert A. Hessling, APC, on the one hand, and

24 appellants, Poshow Ann Kirkland (“Poshow”), solely in her capacity as the trustee of

25 the Bright Conscience Trust dated September 9, 2009 (“BC Trust”), and John

26 Kirkland (“Kirkland”), on the other hand. It appearing that good cause exists:
27 ///

28 ///

     2595125.1 (18737.001)                          1
Case 2:20-cv-07786-FMO Document 10 Filed 09/11/20 Page 2 of 2 Page ID #:128




 1             IT IS ORDERED that:
 2             1.        The Stipulation is approved.
 3             2.        The appeal is dismissed without prejudice.
 4             3.        Poshow, as the trustee of the BC Trust, and Kirkland shall have the right
 5 to seek a review of any final order that may be entered by the Bankruptcy Court with

 6 respect to the payment of the fees of the professionals employed by Jason M. Rund,

 7 the Chapter 7 Trustee (“Trustee”) of the consolidated estate of EPD Investment

 8 Company, LLC and Jerrold S. Pressman, including those issues that were or could

 9 have been raised in an appeal from the fee order.

10             4.        The Trustee, Poshow, as trustee of the BC Trust, and Kirkland shall bear
11 their respective attorneys’ fees and costs regarding this appeal.

12                                               ###
13

14

15
         DATED: September 11, 2020                            ____/s/____________
16                                                            U.S. District Judge
17

18

19

20

21

22

23

24

25

26
27

28

     2595125.1 (18737.001)                              2
